UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7313



JOSEPH DONALD LEE GREENE,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; RUFUS J.
FLEMING, Regional Director; H. R. POWELL,
Warden; POPE GRIZZARD Operations Officer; J.
H. BONEY, Mailroom Supervisor; JANE DOE
ASHBURN, c/o Mailroom Clerk,

                                           Defendants - Appellees.




                            No. 02-7856



JOSEPH DONALD LEE GREENE,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; RUFUS J.
FLEMING, Regional Director; H. R. POWELL,
Warden; POPE GRIZZARD, Operations Officer; J.
H. RONEY, Mailroom Supervisor; CORRECTIONAL
OFFICER ASHBURN, Mailroom Clerk,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-656-2, CA-02-611-2)


Submitted:   January 30, 2003          Decided:   February 14, 2003


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


No. 02-7313 affirmed as modified and No. 02-7856 dismissed by
unpublished per curiam opinion.


Joseph Donald Lee Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 02-7313, Greene appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).         We have reviewed the record and the

district court’s opinion. We agree Greene’s complaint did not state

a claim for the reasons stated by the district court.              Under the

circumstances of this case, however, we believe the district court

should   have   dismissed      Greene’s    complaint   without     prejudice.

Accordingly, we affirm the district court’s order for the reasons

stated   by   the   district   court   with   the   modification    that   the

dismissal is without prejudice.

     In No. 02-7856, Greene seeks to appeal the district court’s

order denying his motions for appointment of counsel and to recuse

the district court judge.         This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order Greene seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.*




     *
       To the extent Greene may be attempting to appeal the
district court’s order concerning his motion for a preliminary
injunction, Greene did not timely appeal that order. See Fed. R.
App. P. 4(a); Browder v. Director, Dep’t of Corr., 434 U.S. 257,
264 (1978).


                                       3
     Accordingly, in No. 02-7313 we affirm as modified to reflect

that the dismissal was without prejudice.   We deny Greene’s motion

for abeyance.   In No. 02-7856, we dismiss the appeal for lack of

jurisdiction because it is interlocutory.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                              No. 02-7313 - AFFIRMED AS MODIFIED

                              No. 02-7856 - DISMISSED




                                4